DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 and 6 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2010/0078379 to Rocklitz (hereinafter referred to as Rocklitz) in view of JP 61-200116 to Ishii et al. (hereinafter referred to as Ishii).
	In regard to claim 1, as shown in figures 1 – 15B, Rocklitz discloses different embodiments of filter media having a filtration substrate with a first side and a second side, and constructed for filtering a fluid by flow of the fluid therethrough from the first side to the second side or from the second side to the first side. The filtration substrate has a first edge and a second edge, which are formed by the left and right sides in as shown in figures 2 and 10A – 11B for example. A cross direction extends from the first edge to the second edge. The filtration substrate also has a first end and a second end, with a machine direction extending from the first end to the second end. The filtration substrate is shown to include a plurality of corrugations located in the cross direction and extending in the machine direction. The plurality of corrugations include a plurality of first crest formed along the first side of the filtration substrate and a plurality of second crest formed along the second side of the filtration substrate. Rocklitz does not disclose a plurality of adhesive protrusions located along the plurality of first crests or along the plurality of second crest and extending in a direction away from the other of the plurality of first crests or the plurality of second crests. As noted in paragraph [0011], the design of the corrugations in Rocklitz is meant to reduce masking. Predictably, even in these designs, the portions of the peaks that contact other peaks does not function the same as a filtration surface. Ishii discloses a similar filter that uses alternating corrugated and flat sheets. The corrugated sheets, as shown in figures 2 and 3, includes bosses (6) at the crests to space the crests from the flat sheets and allow more of the crest to be used for filtration. The bosses are disclosed, see the first paragraph of page 2 of the English translation of Ishii, to be impregnated with resin. The resin can be considered an adhesive, and thus the bosses can be considered to be adhesive protrusions, as broadly recited in the claim. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rocklitz to include a plurality of adhesive protrusions along at least one of the plurality of first crests and the plurality of second crests as suggest by Ishii in order to space the adjacent crest apart allow more of the surface of the crest to be used for filtration. 
	In regard to claim 2, Rocklitz is used as the primary reference and does not specifically disclose the filter media to be arranged on a roll wound along the machine translation. Rocklitz does note in paragraph [0007] that filter media packs are known to be formed from rolled filter media. One of ordinary skill in the art would reasonably expect the filter media could be stored on a roll wound along the machine direction before it is folded into the media packs shown in Rocklitz. A rolled filter media is predictably easy to store and move around if it isn’t going to be used immediately and needs to be moved to another area for the process of folding it into a media pack. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rocklitz and Ishii to form the filter media to be arranged in a roll wound along the machine direction in order to allow it to be stored and moved easily. 
	In regard to claim 3, it is well known in the art to use a core to form a roll of wound material. It is further well known to include a wrapper around a product that isn’t going to be used immediately to protect it. Thus, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rocklitz and Ishii to use a core to form the roll as this is a well-known means for forming a roll. Additionally, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rocklitz and Ishii to use a wrapper around the roll in order to allow the filter media to be stored for later use. 
	In regard to claim 4, as discussed in paragraph [0168], Rocklitz discloses a filter media comprising cellulosic media. Rocklitz does not disclose the basis weight of the media. There is no evidence that the basis weight is critical. In general, a filter media having a higher basis weight is more efficient and/or can capture more particulates, but will have a higher resistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rocklitz and Ishii to choose or optimize the basis weight of the filter media to be about 48 lb/3,000 ft2 to about 75 lb/3,000 ft2 given that this provides the desired filtration properties for the filter media. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the applicant must show that the chosen dimensions are critical, see In re Woodruff, 16 USPQ2d 1934.
	In regard to claims 6 and 7, Ishii is used as the secondary reference disclosing the adhesive protrusions. Ishii does not disclose the height of the adhesive protrusions. Predictably the adhesive protrusions need to be high enough that they can separate the crests to allow flow through the rest of the crest. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rocklitz and Ishii to choose or optimize the height of the adhesive protrusions to be about 5 mils to about 50 mils given that this provides sufficient separation between the crest to allow flow the rest of the area of the crest such that it can function for filtration. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the applicant must show that the chosen dimensions are critical, see In re Woodruff, 16 USPQ2d 1934.
	In regard to claims 8 and 9, similarly, Ishii does not specifically disclose the distance between adjacent adhesive protrusions. Predictably the adhesive protrusions need to be close enough so that the areas of the crest between the adhesive protrusions cannot deform and contact each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rocklitz and Ishii to choose or optimize the distance between the adhesive protrusions to be about 50 mils to about 1,500 mils given that this provides sufficient support for the crest to allow flow the rest of the area of the crest such that it can function for filtration. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the applicant must show that the chosen dimensions are critical, see In re Woodruff, 16 USPQ2d 1934.
	In regard to claim 10, Ishii is used as the secondary reference disclosing the adhesive protrusions. Ishii discloses a corrugates layer having a plurality of the adhesive protrusions located along the plurality of the top, or first, crest and extending in a direction away from the plurality of second, or bottom crests. A plurality of second adhesive protrusions are located along the plurality of second crests and extend in a direction away from the plurality of first crests. Such a corrugated layer predictably can be used to space apart alternating corrugated layers, as in Rocklitz, not just alternating corrugated and flat layers, as in Ishii. 
	In regard to claim 11, as shown in Rocklitz, such as in figure 1, a plurality of creases (14, 16) separate alternating first and second pleat faces. Similar folds are also shown in figures 12 – 15B. 
	In regard to claim 12, the plurality of first adhesive protrusions on the top crests are located on the first pleat face and not in the second pleat face, and the plurality of second adhesive protrusions on the bottom crests are located in the second pleat faces and not the first pleat faces. 
	In regard to claim 13, Rocklitz is used as the primary reference and shows the plurality of corrugations forming a pattern of alternating first arcs and second arcs along the transverse direction, wherein the first arcs and the second arcs arc in opposite directions, and wherein the first crests are located at the peaks of the first arcs and the second crests are located at the peaks of the second arcs. 
	In regard to claim 14, as shown in figures 6 – 10B of Rocklitz, the plurality of corrugations can be asymmetric with the first arcs and the second arcs having different curvatures.
	In regard to claim 15, as shown in figures 2, 5C, and 11B, the plurality of corrugations can be symmetric with the first and the second arcs having curvatures that are similar. 
	In regard to claim 16, the first arc and the second arcs in Rocklitz have an amplitude, such as shown by “J” in figure 3. As discussed in paragraph [0202] of Rocklitz, the amplitude (J) can be .083 inch (83 mils), which falls in the range of about 5 mils to about 1,500 mils. 
	In regard to claims 17 and 18, Ishii is used as the secondary reference disclosing the adhesive protrusions. Ishii does not specifically disclose the shape of the adhesive protrusions. There is no evidence that the shape of the adhesive protrusions is critical as long as they can maintain their shape and space the crest apart. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rocklitz and Ishii to choose or optimize the shape of the adhesive protrusions to have conical sides and rounded tops or to have a spherical shape given such shape can suitably maintain the desired distance between the crests. It has been held that a particular shape of a structural feature or object is matter of design choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular shape is significant, see In re Dailey, 149 USPQ 47. 
 	In regard to claim 19, Ishii is used as the secondary reference disclosing the adhesive protrusions. Ishii similarly does not specifically disclose the size of the adhesive protrusions and thus the size of their bas perimeter. Predictably the adhesive protrusions would need to be sized to fit on the crest and would need to have a large enough base to support the given height of the boss so that it does not collapse. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rocklitz and Ishii to choose or optimize the size of the base perimeter of the each boss to be about 10 mils to about 60 mils given that for the filter media used this fits on the crests and is sufficient to maintain the structure of the adhesive protrusions. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the applicant must show that the chosen dimensions are critical, see In re Woodruff, 16 USPQ2d 1934.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773